                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 JPMORGAN CHASE BANK, N.A.,                         CV 18-73-BLG-SPW-TJC

                     Plaintiff,
                                                    ORDER
 vs.

 NRSII, LLC, f/k/a NRS, LLC; TN
 TRANSPORT, INC., NICHOLAS
 SCHAPS, II; TN ENERGY, LLC; and
 JOHN DOES 1-100,

                     Defendants.

       Parties have filed Joint Status Report and Motion to Continue Stay (Doc.

24.) Good cause appearing, IT IS HEREBY ORDERED that the motion is granted

and proceedings in this case are stayed until July 1, 2019. If this case has not been

resolved by July 1, 2019, the parties shall file a status report with the Court.

       DATED this 31st day of May, 2019.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
